 5:20-cv-02866-HMH          Date Filed 06/08/21      Entry Number 37        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION


Sultan Adnan Al-Bizri,                    )
                                          )            C.A. No. 5:20-02866-HMH-KDW
                     Petitioner,          )
                                          )               OPINION & ORDER
              vs.                         )
                                          )
Nanette Barnes, FCI Bennettsville Warden, )
                                          )
                     Respondent.          )


       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kaymani D. West, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Sultan Adnan Al-Bizri (“Al-Bizri”), a pro

se federal prisoner, seeks habeas corpus relief pursuant to 28 U.S.C. § 2241. In her Report and

Recommendation filed on April 29, 2021, Magistrate Judge West recommends granting

Respondent’s motion for summary judgment.

       Al-Bizri filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver

of a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the magistrate
judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                 1
 5:20-cv-02866-HMH           Date Filed 06/08/21     Entry Number 37        Page 2 of 3




1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds that Al-Bizri’s objections are non-specific, unrelated to the

dispositive portions of the Report and Recommendation, or merely restate his claims.

Accordingly, after review, the court adopts Magistrate Judge West’s Report and

Recommendation and incorporates it herein by reference.

        Therefore, it is

        ORDERED that Respondent’s motion for summary judgment, docket number 20, is

granted. It is further

        ORDERED that a certificate of appealability is denied because Al-Bizri has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).2

        IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
June 8, 2021




                              NOTICE OF RIGHT TO APPEAL


        2
         District courts must issue certificates of appealability when entering “a final order
      adverse to the applicant.” Rule 11(a), Rules Governing § 2254 Cases. These rules may
      be applied to other types of habeas corpus petitions. Rule 1(b), Rules Governing § 2254
      Cases.

                                                 2
 5:20-cv-02866-HMH         Date Filed 06/08/21       Entry Number 37        Page 3 of 3




       The Petitioner is hereby notified that he has the right to appeal this order within sixty

(60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 3
